EDMUNDS, Judge.
Plaintiff was employed by the Pitt County Department of Social Services as an Income Maintenance Case worker. As part of her job, she used various satellite offices to interview clients for Medicaid eligibility. On 5 April 1994, while working at the Pitt County Mental Health Center in Bethel, a light fixture fell from the ceiling onto her head, causing injury. The building housing the Center is owned and maintained by East Carolina University School of Medicine, which is responsible for electrical repairs and services of the building.
Plaintiff filed a tort claim and a workers’ compensation claim against the State of North Carolina (East Carolina University). The claims were consolidated for hearing before a Deputy Commissioner, who issued a decision and order in defendant’s favor. Plaintiff appealed to the Full Commission, which reversed the findings of the Deputy Commissioner (one Commissioner dissenting) and awarded plaintiff damages. Defendant appeals. We affirm.
The only issue before this Court is whether the Commission erred in finding defendant negligent. In order to prevail on a negligence claim, a plaintiff must prove that (1) defendant owed a duty to plaintiff, (2) defendant breached that duty, (3) the breach was the proximate cause of injury, and (4) damages resulted from the breach. See Lamm v. Bissette Realty, 327 N.C. 412, 395 S.E.2d 112 (1990).
“The Commission’s fact findings will not be disturbed on appeal if supported by any competent evidence even if there is evidence in the record which would support a contrary finding.” Peoples v. Cone Mills Corp., 316 N.C. 426, 432, 342 S.E.2d 798, 803 (1986) (quoting Jones v. Desk Co., 264 N.C. 401, 141 S.E.2d 632 (1965)). Additionally, if a finding is a mixed question of law and fact, “it is also conclusive if supported by competent evidence.” Thomas v. Overland Express, Inc., 101 N.C. App. 90, 95, 398 S.E.2d 921, 924 (1990), disc. review denied, 328 N.C. 576, 403 S.E.2d 522 (1991). This Court may not substitute its judgment for that of the Commission if there was competent evidence to support its findings and if those findings support its legal conclusions. See Keel v. H & V Inc., 107 N.C. App. 536, 421 S.E.2d 362 (1992). Here we find there was competent evidence to support the Commission’s findings. Defendant owed a duty of reasonable care to plaintiff. See Nelson v. Freeland, 349 N.C. 615, 507 S.E.2d 882 (1998). Defendant stipulated that the University owned the building and was responsible for electrical repairs. One of defendant’s electricians had worked on the light that fell near the time of the accident. *70That electrician testified that the light could not fall without “somebody working on it or messing with it.” He further admitted that he would be the one to work on the light, and that the light was accessible only by means of a ladder. As a result of improper work done to the fixture, it fell, injuring plaintiff. While defendant presented conflicting evidence, in light of deferential standard of review, we cannot say that the Commission erred in its findings of fact or conclusions of law.
Affirmed.
Judge WYNN concurs.
Chief Judge EAGLES dissents.